DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment

Claims 1-20 from the amendment of 21 September 2021 are being examined. Claims 1-20 are pending in the application.
The amendment to claim 16 overcomes the claim objection in the Non-Final office action of 21 June 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-9, 11-12, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yardibi et al (US 2019/0017409) in view of Volponi (Gas Turbine Parameter Corrections, ASME 98-GT-347).
In regards to claims 1 and 11, Yardibi teaches a method for controlling an engine (Power plant, Fig. 1) having a variable geometry mechanism (512, Fig. 5, ¶83), comprising: 
determining a pressure at an inlet of the engine (¶54, engine data 450 collected by sensors 450 include the pressure at various stations of the gas turbine engine, ¶51 inlet is one such location); determining a fuel flow rate to the engine (¶46, Fuel flow sensor 350 is used to determine fuel flow rate); 
determining a corrected fuel flow rate based at least in part on the fuel flow rate (¶51-¶53, Engine model 430 is used to calculate engine performance and tune the gas turbine engine and optimize engine performance including specific fuel consumption. ¶63-¶66, Engine model determines outputs that represent optimal parameters for the power plant. Actual operating parameters, such as the fuel flow rate are measured and compared to the engine model output to generate a modeling error, then the control logic 490 controls the actuators to drive the modeling error to zero. In particular, Primary control logic controls fuel flows. Yardibi teaches measuring the fuel flow rate and then providing adjustments to the fuel flow rate to reach a target fuel flow rate that optimizes some performance criterion based upon the modelling error, such as an optimal fuel consumption. The adjustments to the fuel flow rate to drive the modeling error to 
generating a position control signal for the variable geometry mechanism of the engine based on the corrected fuel flow rate (¶79, health trim 480 can be instructions for actuating fuel control valve 370 such that the fuel flow into the combustion chamber of the combustion chamber is adjusted. ¶83, at 512, adjusting one of the one or more components of the power plant based at least in part on the health trims includes actuating one or more variable geometry components of the power plant); and 
outputting the position control signal to a controller of the engine to control the variable geometry mechanism (¶83, actuators 360 can be operatively configured to vary the pitch or position of various variable geometry components, such as e.g., the fan OGVs 148, the IGVs of the LP compressor 114, the stator vanes of the HP compressor 116, a combination of the foregoing, or any other variable geometry components of the gas turbine engine 100). 
Yardibi’s method is implemented in an engine control system that includes processing units, non-transitory memory devices and computer-readable program instructions (¶6, ¶30-¶34). Hence, Yardibi teaches a processing unit and a non-transitory computer readable memory coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for performing the steps discussed above.
Yardibi lacks “determining a pressure ratio between a first pressure at an inlet of the engine and a predetermined reference pressure and calculating a corrected fuel flow rate based at least in part on the fuel flow rate and the pressure ratio, the corrected fuel flow rate determined by correcting the fuel flow rate by the pressure ratio and generating a position control signal for  based on the fuel flow rate corrected by the pressure ratio.” 
Volponi teaches methods for correcting various gas turbine parameters to account for changing ambient conditions (Abstract). A non-dimensional pressure ratio at the inlet to the engine is determined, δ, which the ratio of the pressure at the inlet to the engine, P2 (See Fig. 1, page 3) divided by a reference pressure, 14.696 psia (page 3). The fuel flow is corrected by the non-dimensional pressure ratio, δ, as Wf/ δ where Wf is the fuel flow rate (Table 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the engine of Yardibi by determining a pressure ratio between a first pressure at an inlet of the engine and a predetermined reference pressure and calculating a corrected fuel flow rate based at least in part on the fuel flow rate and the pressure ratio, the corrected fuel flow rate determined by correcting the fuel flow rate by the pressure ratio and generating a position control signal for the variable geometry mechanism of the engine based on the fuel flow rate corrected by the pressure ratio, as taught by Volponi, in order to account for the effects of changing ambient conditions on the fuel flow rate.
In the Yardibi in view of Volponi, when the fuel flow rate is corrected by the pressure ratio to account for ambient conditions, the corrected fuel flow rate discussed above for Yardibi, which is being driven to some optimized value, will be based upon the fuel flow rate and the pressure ratio as claimed because a fuel flow rate that is adjusted by the pressure ratio to account for ambient conditions is being used instead of a fuel flow rate not adjusted for ambient conditions. As Volponi teaches in the Abstract, it is a well know practice to make such a correction to the fuel flow rate to account for ambient conditions. Yardibi in view of Volponi teaches the corrected fuel flow rate is determined using a fuel flow rate that is corrected by the pressure ratio (first correction taught by Volponi), which is then subsequently corrected to drive it to its optimized value (second correction).  Yardibi teaches the position control signal for the variable geometry mechanism of the engine is based upon on the corrected fuel flow rate (second correction taught by Yardibi). However, in Yardibi in view of Volponi, the second correction to the fuel flow rate depends upon the first correction to the fuel flow rate, i.e., the correction to account for ambient conditions based upon the pressure ratio taught by Volponi. Hence, the position control signal for the variable geometry mechanism of the engine is based on the fuel flow rate corrected by the pressure ratio as claimed because the second correction to the fuel flow rate depends on the first correction to the fuel flow rate taught by Volponi. 
Applicant argues that Yardibi is completely silent with regards to generating a position control signal for a variable geometry mechanism of the engine based on a fuel flow rate corrected by a pressure ratio. As discussed above, Yardibi doesn’t teach adjusting the fuel flow rate based upon a pressure ratio. However, once the fuel flow rate is adjusted based upon a pressure ratio to account for the ambient conditions, as taught by Volponi to account for ambient conditions, then a position control signal for a variable geometry mechanism of the engine is based upon a fuel flow rate corrected by a pressure ratio as claimed and discussed above.
Regarding claims 2 and 12, Yardibi in view of Volponi teaches the invention as claimed as described above and Volponi further teaches determining a temperature at an inlet of the engine wherein the determining of the corrected fuel flow rate comprises determining the fuel flow rate based upon at least in part on the temperature at the inlet and a reference temperature and the instructions being further executable for determining a temperature at an inlet of the engine wherein the determining of the corrected fuel flow rate comprises determining the fuel flow rate based upon at least in part on the temperature at the inlet and a reference temperature. .5 where Wf is the fuel flow rate (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the engine of Yardibi in view of Volponi by determining a temperature at an inlet of the engine wherein the determining of the corrected fuel flow rate comprises determining the fuel flow rate based upon at least in part on the temperature at the inlet and a reference temperature and the instructions being further executable for determining a temperature at an inlet of the engine wherein the determining of the corrected fuel flow rate comprises determining the fuel flow rate based upon at least in part on the temperature at the inlet and a reference temperature, as taught by Volponi, in order to account for the effects of changing ambient conditions on the fuel flow rate.
Regarding claims 4 and 14, Yardibi in view of Volponi teaches the invention as claimed as described above and Yardibi further teaches operating the variable geometry mechanism based on the position control signal, wherein the variable geometry mechanism is at least one of a variable guide vane, a variable nozzle and a variable valve and instructions being further executable for  operating the variable geometry mechanism based on the position control signal, wherein the variable geometry mechanism is at least one of a variable guide vane, a variable nozzle and a variable valve (In ¶56, Yardibi teaches “one health trim 480 can be instructions for actuating the IGVs of the LP compressor 114 via the IGV actuator 366 such that the mass flow through the core turbine engine 106 can be adjusted (FIG. 1).” The IGV (Inlet Guide Vane) is a variable guide vane and the instructions for actuating the IGVs are the position control signal.)
In regards to claims 6 and 16, Yardibi in view of Volponi teaches the invention as claimed as described above and Yardibi further teaches i) the engine is an engine of an aircraft (Figs. 1 and 2), ii) determining a Mach number of the aircraft, during a flight operation of the aircraft, wherein the determining of the corrected fuel flow rate comprises determining the corrected fuel flow rate based at least in part on the Mach number and iii) the instructions are further executable determining a Mach number of the aircraft, during a flight operation of the aircraft, wherein the determining of the corrected fuel flow rate comprises determining the corrected fuel flow rate based at least in part on the Mach number. (¶51, Engine model 430, which is implemented on a processor, calculates engine performance based upon Mach number. ¶41, the system is operated during flight and the system gathers various information about the flight conditions).
In regards to claims 7 and 17, Yardibi in view of Volponi teaches the invention as claimed as described above and Yardibi further teaches i) the engine is an engine of an aircraft, ii) determining an altitude of the aircraft, during a flight operation of the aircraft, wherein the determining of the corrected fuel flow rate comprises determining the corrected fuel flow rate based at least in part on the altitude of the aircraft and iii) wherein the instructions are further executable for determining an altitude of the aircraft, during a flight operation of the aircraft, wherein the determining of the corrected fuel flow rate comprises determining the corrected fuel flow rate based at least in part on the altitude of the aircraft  (¶51, Engine model 430, which is implemented on a processor, calculates engine performance based upon altitude. ¶41, the system is operated during flight and the system gathers various information about the flight conditions, such as the altitude).
In regards to claims 8 and 18, Yardibi in view of Volponi teaches the invention as claimed as described above and Yardibi further teaches the variable geometry mechanism is associated with a high-speed spool of the engine, wherein outputting the position control signal to the controller of the engine comprises outputting the position control signal to an input of the controller of the engine associated with the high-speed spool of the engine  (¶81, to adjust the high speed shaft 128, the mass flow through a particular section or station of the core air flow path 132 of the gas turbine engine 100 can be adjusted. ¶83, the stator vanes of the HP compressor 116 can be adjusted to adjust the mass flow through the HP compressor. The stator vanes of the HP compressor are associated with the high-speed spool of the engine. The instructions for actuating the fuel flow valves to optimize the fuel consumption is a health trim, which is based upon the calculated corrected fuel flow rate. ¶83, at 512, adjusting one of the one or more components of the power plant based at least in part on the health trims includes actuating one or more variable geometry components of the power plant.  Fig. 4 of Yardibi shows the optimizing control logic 492 is used to generate the health trims which are fed into the primary control logic 490. The primary control logic 490 controls the gas turbine engine and is associated with the high-speed spool. Thus, the position control signal is output from the optimizing control logic 492 to an input of the controller of the engine associated with the high-speed spool 490.)
In regards to claims 9 and 19,.
Claims 3, 5, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yardibi et al (US 2019/0017409) in view of Volponi, as applied to claims 1, 2, 11 and 12 above, and further in view of Muramatsu (US 6,393,355).
Regarding claims 3 and 13, Yardibi in view of Volponi teaches the invention as claimed as described above for claims 2 and 12. In ¶54, Yardibi teaches sensors for collecting engine data including temperature and pressures at various stations in the engine. Yardibi teaches an engine model for determining the performance of the engine. The engine model relates the temperatures and pressures at one location in the engine to the temperatures and pressures at other locations in the engine (¶51). Yardibi doesn’t teach explicitly the formulas that relate the various parameters used in the engine model. 
Volponi (page 3) further teaches the temperature at the inlet, T2, is related to the temperature at station 3, T3 and the pressures at stations 2 and 3, P2 and P3, respectively, according to the specified formula, T3/T2=(P3/P2)(R/Cp). T2 is the temperature at the inlet. Muramatsu teaches a method for determining an engine inlet pressure (P1) based upon a measured atmospheric pressure (P0, Fig. 3). An advantage of the method is it allows the inlet pressure sensor to be removed, which saves costs (Col. 1:39-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the engine of Yardibi in view of Volponi whereby determining of the temperature at the inlet comprises determining the temperature at the inlet based on at least one temperature measured at another location, as taught by Volponi, in order to allow less sensors to be used, as taught by Muramatsu.
Regarding claims 5 and 15, Yardibi in view of Volponi teaches the invention as claimed as described above for claims 1 and 11. In ¶54, Yardibi teaches sensors for collecting engine data 
Volponi (page 3) further teaches the pressure at the inlet, P2, is related to the pressure at station 3, P3 and the temperatures at stations 2 and 3, T2 and T3, respectively, according to the specified formula, T3/T2=(P3/P2)(R/Cp). P2 is the pressure at the inlet. P3 is a pressure measured proximate the inlet of the engine.  Examiner notes the specification doesn’t define what the term “proximate” means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the engine of Yardibi in view of Volponi by determining the pressure at the inlet based on a pressure measured proximate the inlet of the engine and the instructions being further executable for determining the pressure at the inlet based on a pressure measured proximate the inlet of the engine, as taught by Volponi, in order to allow less sensors to be used as taught by Muramatsu.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yardibi et al (US 2019/0017409) in view of Volponi as applied to claims 1 and 11 above, and further in view of Palczewski et al. (US 2013/0312421). 
Regarding claims 10 and 20, Yardibi in view of Volponi teaches the invention as claimed as described above for claims 1 and 11. Yardibi and Volponi lack determining the fuel flow rate for the engine comprises sensing a fuel pressure within the engine. Palczewski teaches directing the fuel to the engine through a flow restriction positioned in a passageway and .
	
Response to Arguments
The response to Applicant’s arguments is provided in the body of the rejections discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 



For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        

/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741